         Case 1:21-cv-00136-LO-IDD Document 21 Filed 03/26/21 Page 1 of 6 PageID# 129
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                     Eastern District of Virginia                             on the following
      ✔ Trademarks or
      G                       G Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
        1:21cv136                           2/5/2021                                          Eastern District of Virginia
PLAINTIFF                                                                    DEFENDANT
 Punchbowl, Inc.                                                               AJ Press LLC



        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 4,341,102                                5/28/2013                   Punchbowl, Inc.

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT


       Order dated 3/26/21


CLERK                                                        (BY) DEPUTY CLERK                                          DATE
Fernando Galindo                                                         Kathy Lau                                             3/26/21

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
 Case 1:21-cv-00136-LO-IDD Document 21 Filed 03/26/21 Page 2 of 6 PageID# 130




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division



    Punchbowl,Inc.,

                           Plaintiff,
                                                               Case No. l:21-cv-00136
                                                               Hon. Liam O'Grady

    AJ Press LLC.,

                           Defendant.




                                              ORDER


       This matter comes before the Court on the Defendant's Motion to Dismiss for Improper

Venue and Failure to State a Claim. Dkt. 12. The matter has been fully briefed, and the Court

dispensed with oral argument.

       For the reasons contained herein. Defendant's Motion is hereby GRANTED. The Court

finds that venue is improper in the Eastern District of Virginia. The action is hereby DISMISSED

for lack of venue.

                                        I.   BACKGROUND


       Plaintiff is a Delaware corporation with its principal place of business in Massachusetts.

Dkt. 1 at ^ 1. Plaintiff is an Internet-based business which, according to its website (found at the

URL punchbowl.com), offers the "gold standard in online invitations [and] greeting cards."

Defendant is a Delaware corporation with its principal place of business in California. Id. at If 2. It

is a"membership-based news community" providing daily newsletters and podcasts about political

news. What is Punchbowl News?, Punchbowl News, https://punchbowl.news/meet-punchbowl-

news?page_id=153 (last visited Mar. 24,2021).
Case 1:21-cv-00136-LO-IDD Document 21 Filed 03/26/21 Page 3 of 6 PageID# 131
Case 1:21-cv-00136-LO-IDD Document 21 Filed 03/26/21 Page 4 of 6 PageID# 132
Case 1:21-cv-00136-LO-IDD Document 21 Filed 03/26/21 Page 5 of 6 PageID# 133
Case 1:21-cv-00136-LO-IDD Document 21 Filed 03/26/21 Page 6 of 6 PageID# 134
